identifyingDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pp. 11, filed 8/26/2022, with respect to the rejection of claim 1 under 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Mu.
Applicant states that the Nanda does not teach sub-transactions of a transaction that are identified as either permission-required or permission-free. Examiner respectfully disagrees.
Nanda teaches file metadata, including timestamps for when a file was last changed (file access permissions were changed) – no change to content of the file (i.e., permission-free), or modified (written to) (i.e., permission-required) (2:9-23). For metadata changes (i.e., sub-transactions) that do not result in overwriting file content, the log entry in transaction log is marked as complete (fig. 9, #410), and the associated log hold is released (fig. 9, #415; 13:47-14:5). In other words, Nanda differentiates between permission-free and permission-required metadata changes based on whether they are associated with file content changes.
Applicant further states that Nanda does not teach re-ordering the sub-transactions of a transaction such that all permission-required sub-transactions of the transaction are executed before all permission-free sub-transactions of the transaction. This is taught stead by applying Mu to Nanda.
According to the instant specification [0027], the modifications of the metadata block described by sub-transactions in the same transaction are different from one another, which eliminates conflicts between these sub-transactions. Examiner interprets this to mean that any ordering of these sub-transactions is conflict-free.
Mu teaches a distributed concurrency control protocol that achieves safe interleaving without aborting or blocking transactions using deferred and reordered execution of atomic pieces (i.e., sub-transactions) with dependency tracking (Mu: sec. 1, para. 4-5).
Therefore, one having ordinary skill in the art would be motivated to adopt Mu to reorder sub-transactions in Nanda since they are conflict-free, where permission-free sub-transactions are deferred until after permission-required ones, such that the log hold on the transaction can be released without waiting for their completion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nanda, et al. US patent 9,020,987 [herein “Nanda”], and further in view of Mu et al. Extracting More Concurrency from Distributed Transactions. USENIX OSDI'14, pp. 479-494 [herein “Mu”].
Claim 1 recites “A method for transaction-based metadata maintenance, comprising: obtaining a transaction that is currently pending, the transaction being associated with a modification of a metadata block, the metadata block containing at least one entry, the transaction comprising a plurality of sub-transactions, each one of which indicates a modification of at least one entry of the metadata block;”
Upon receiving a first write I/O request of a file, Nanda stores initial metadata changes (i.e., modifications) in a persistent journal – start of a (i.e., pending) metadata transaction; stores metadata changes (i.e., sub-transactions) of subsequent write I/O requests to the same file in volatile memory (fig. 9; 3:38-47), until a pre-determined threshold time period has elapsed – end of the metadata transaction, at which time metadata changes to the file are flushed to persistent storage (12:42-50).
Claim 1 further recites “identifying a record writing type for each individual one of the plurality of sub-transactions of the transaction according to correspondence relationships between the individual sub-transactions and record writing types, the identified record writing type of each one of the sub-transactions being one of a permission-required control type and a permission-free control type;”
When a write I/O request is the first request to update file metadata, Nanda creates a new transaction by adding a new entry in the transaction log, which includes a copy of the file's inode (i.e., metadata block). The transaction is marked unfinished by acquiring a log hold on the new log entry (fig. 9, #380; 13:1-23). Subsequent write I/O requests of file metadata do not result in creation of new transactions. Instead their metadata changes are stored in volatile memory, together with a copy of the file's inode (13:32-40). Examples of file metadata include timestamps for when a file was last changed (file access permissions were changed) – no change to contents of the file (i.e., permission-free), or modified (written to) (i.e., permission-required) (2:9-23).
Claim 1 further recites “ordering the plurality of sub-transactions of the transaction depending upon the identified record writing types of the plurality of sub-transaction, wherein ordering the plurality of sub-transactions of the transaction re-orders the plurality of sub-transactions of the transaction to cause all the sub-transactions of the permission-required control type to be executed before all the sub-transactions of the permission-free control type;”
According to the instant specification [0027], the modifications of the metadata block described by sub-transactions in the same transaction are different from one another, which eliminates conflicts between these sub-transactions. Examiner interprets this to mean that any ordering of these sub-transactions is conflict-free.
Nanda does not disclose this limitation; however, Mu teaches a distributed concurrency control protocol that achieves safe interleaving without aborting or blocking transactions using deferred and reordered execution of atomic pieces (i.e., sub-transactions) with dependency tracking (Mu: sec. 1, para. 4-5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Mu to Nanda. One having ordinary skill in the art would have found motivation to adopt Mu to reorder sub-transactions in Nanda since they are conflict-free, where permission-free sub-transactions are deferred until after permission-required ones, such that the log hold on the transaction can be released without waiting for their completion.
Claim 1 further recites “in response to acquiring a permission, generating, in a first storage area, a respective metadata modification record preferentially for each sub-transaction of the permission-required control type, wherein the respective metadata modification record describes a modification of at least one entry of the metadata block that is indicated by the sub-transaction; and”.
If a log hold (i.e., permission) acquisition is successful, Nanda stores initial metadata changes (i.e., metadata modification record) associated with the first write I/O request in a persistent journal, while metadata changes associated with subsequent write I/O requests to the same file metadata are stored in volatile memory (i.e., first storage area) (3:38-47).
Claim 1 further recites “in response to generating the metadata modification records for all the sub-transactions of the permission-required control type, and responsive to detecting that a current sub-transaction to be processed is of the permission-free control type, releasing the permission such that a further transaction will have an opportunity to acquire the permission.”
Nanda completes the metadata transaction when one of three conditions (fig. 9, #400) are satisfied (i.e., detected): (i) a pre-determined threshold time period has elapsed, (ii) the transaction log is full, or (iii) a subsequent write I/O request (i.e., current sub-transaction) does not result in overwriting the file – no change to contents of the file; at which time metadata changes to the file in volatile memory are flushed to persistent storage (fig. 9, #405), the log entry in transaction log is marked as complete (fig. 9, #410), and the associated log hold is released (fig. 9, #415; 13:47-14:5).
Claims 8 and 15 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “The method according to claim 1, further comprising: copying the at least one metadata modification record generated in the first storage area into a second storage area, the second storage area being a persistent storage area.”
Nanda completes the metadata transaction when a pre-determined threshold time period has elapsed, at which time metadata changes to the file in volatile memory (first storage area) are flushed (i.e., copied) to persistent storage (i.e., second storage area) (12:42-50).
Claim 9 is analogous to claim 2, and is similarly rejected.

Claim 3 recites “The method according to claim 2, further comprising: allocating the first storage area for the transaction, the first storage area having a mapping relationship with the second storage area.”
Nanda stores metadata changes of the first write I/O request of a file in a persistent journal, and stores metadata changes of subsequent write I/O requests to the same file in volatile memory (i.e., first storage area) (fig. 9; 3:38-47), together with a copy of the file's inode (13:32-40). An inode is identified by the inode number, which can be easily translated (i.e., mapped) into a block number and an offset of the inode from the start of block (i.e., second storage area) (9:42-46).
Claim 10 is analogous to claim 3, and is similarly rejected.

Claim 4 recites “The method according to claim 1, further comprising: assigning transaction identification for the transaction, the transaction identification indicating a chronological order of occurrence of the modification of the metadata block associated with the transaction and occurrence of a modification of the metadata block associated with the further transaction.”
Nanda marks the start of a transaction by creating an entry in the transaction log, conditioned on successful acquisition of a log hold on the entry (fig. 9, #380; 13:1-23). The log entry, and the associated transaction, is uniquely identified by the file's inode (i.e., metadata block) together with a timestamp indicating time of a first write I/O request (i.e., chronological order) (14:18-23,50-57).
Claim 11 is analogous to claim 4, and is similarly rejected.

Claim 5 recites “The method according to claim 4, further comprising: obtaining the permission based on the transaction identification.”
Nanda marks the start of a transaction by creating an entry in the transaction log, conditioned on successful acquisition of a log hold (i.e., permission) on the entry (fig. 9, #380; 13:1-23). The log entry is uniquely identified by the file's inode together with a timestamp indicating time of a first write I/O request (14:18-23,50-57).
Claim 12 is analogous to claim 5, and is similarly rejected.

Claim 6 recites “The method according to claim 1, wherein the record writing type corresponding to each sub-transaction is pre-configured.”
In Nanda, every data change in a file results in a metadata change (i.e., record writing type) in the mtime attribute, but not vice versa (2:14-23). Many file system operations result in changes to metadata (11:11-15), which can be determined in advance (i.e., pre-configured).
Claim 13 is analogous to claim 6, and is similarly rejected.

Claim 7 recites “The method according to claim 1, wherein the permission is a global lock for performing generation of a metadata modification record in the first storage area.”
Nanda marks the start of a transaction on a file by creating an entry in the transaction log, conditioned on successful acquisition of a log hold (i.e., global lock) on the entry (fig. 9, #380; 13:1-23). Without the log hold, subsequent write I/O requests on the file cannot proceed (i.e., no metadata modification records can be generated in the volatile memory (i.e., first storage area) (fig. 9, #385).
Claim 14 is analogous to claim 7, and is similarly rejected.

Claim 17 recites “The method according to claim 1, wherein the correspondence relationships are pre-configured and stored a storage device that is accessible to a computing device containing the first storage area.”
In Nanda, every data change in a file results in a metadata change in the mtime attribute, but not vice versa (2:14-23). Many file system operations result in metadata changes (11:11-15). The type (i.e., record writing type) of a file system operation (i.e., correspondence relationship) can be determined in advance (i.e., pre-configured) as to whether it results in metadata change or not.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, Aron et al. US patent application 2017/0351701 employs an update intent stored in inodes of multiple files to keep track of multiple sub-transactions of a metadata transaction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163